Asch, J. (dissenting).
I would affirm the order of Special Term since I am not persuaded that the court went beyond the reasonable exercise of its authority in denying a preliminary injunction. Before this court substitutes its own judgment for that of Special Term, there should be a finding of an abuse of discretion by the nisi prius court. There was no such finding here. In addition, *480the “underlying realities” also dictate an affirmance. The escrow funds furnished by plaintiff in connection with the purchase of real estate are being held by an attorney who is much more vulnerable than even a lay escrow agent would be, in addition to his being answerable in money damages for any improper disposition of the funds.